DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 15-20 are pending.  Claims 1, 16 have been amended. Claims 13-14 have been canceled. Claims 17-20 are new.

Response to Arguments
Applicant’s arguments filed 02/07/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Furlan US 7317297.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 10-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furlan US 7317297.

Regarding claim 1, Furlan teaches,
A battery pack charging system (Fig 3) comprising: 
a charging device (Fig 3 #302) configured to receive a first signal from a battery pack (Fig 3 #304) and determine a charge condition of the battery pack based on the first signal (Col 4 Lines 45-50 “In the transmit and receive example, both the battery and the power supply and charging circuit may transmit and receive information about their respective capabilities”); 
the battery pack configured to generate the first signal having a waveform based on a state of charge of the battery pack and transmit the first signal to the charging device (Col 4 Lines 24-27 “In the transmit only example, battery 304 may include a pre-programmed storage device that stores information about the battery's capacity”; Col 4 Lines 25-30 “When the battery is connected to the power supply and charging circuit 302 or upon being prompted, transceiver 306 may transmit that information to power supply and charging circuit 302 for processing.”); and 
a controller (Col 2 lines 60-63 “battery protection circuitry”) configured to receive a second signal comprising information about a state of the charging device from the charging device and transmit the second signal to the battery pack (Col 2 Lines 55-60 “power supply and charging circuit 102 may transmit information about its charging capabilities to battery 104”; Col 2 lines 60-63 “battery protection circuitry based, in part, on the received information”), 
wherein the state of the charging device is a current state of the charging device (Col 2 lines 50-55 “Power supply and charging circuit 102 may set a value of charging current, a length of charging time, a value of charging voltage”), and 
wherein the information about the current state of the charging device comprises information related to at least one selected from current charging voltage and current charging current (Col 2 lines 50-55 “Power supply and charging circuit 102 may set a value of charging current, a length of charging time, a value of charging voltage”).  

  Regarding claim 10, Furlan teaches:	
wherein the second signal comprises information about a plurality of states of the charging device.   (capabilities being more than one having a plurality of states.  Col 2 lines 55-60 “Power supply and charging circuit 102 is further arranged to provide charging voltage V.sub.Charge” …. “power supply and charging circuit 102 may transmit information about its charging capabilities”;  Col 4 Lines 35-45 “power supply and charging circuit 302 may transmit information about its charging capability”)

  Regarding claim 11, Furlan teaches:
a charging port to electrically connect the battery pack to the charging device, receive the first signal from the battery pack, and transmit the first signal to the charging device (contact send and receives information via transceivers. Fig 3 #333).  

Regarding claim 12, Furlan teaches:
wherein the charging device is further configured to determine the charge condition of the battery pack based on the waveform of the first signal (Col 2 Lines 45-55 “power supply and charging circuit 102 may exchange information with battery 104 to determine a type, a capacity, a status, and the like, of battery 104.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 rejected under 35 U.S.C. 103 as being unpatentable over Furlan US 7317297 in view of Ricci US 20170138758.

Regarding claim 2, Even though Furlan teaches:
the battery pack generates the first signal based on the state of charge of the battery pack as noted above. 
Furlan does not explicitly teach:
the first signal by a pulse width modulation (PWM) method.
Ricci teaches:
a signal by a pulse width modulation (PWM) method. (Par 0158 “the charging power source 2108 may utilize pulse-width modulation (PWM), or pulse-duration modulation (PDM) techniques to encode a message or communication into a pulsing charge signal. Similar to the communications described above, the communications signal patterns may provide power source 2108 details, transaction details, and/or other charging messages (e.g., including broadcast messages, specific end-to-end messages, etc.)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to have a pulse width modulation (PWM) method taught by Ricci for the purpose of encoding o messages. (Refer to par 0158)

Claims 3 rejected under 35 U.S.C. 103 as being unpatentable over Furlan US 7317297 in view of Ricci US 20170138758 and in further view of Tashiro US 20050017679.

Regarding claim 3, Furlan teaches:
wherein the battery pack generates the first signal based on a first waveform and generates the first signal based on a second waveform, the second waveform being different from the first waveform (different data values will have different waveforms to have a first and second waveform when communication occurs. Col 4 lines 55-60 “one-wire transceiver 306 may be implemented as a Radio Frequency Identification (RFID) chip that is arranged to transmit”).  
Furlan does not explicitly teach:
wherein the battery pack generates the first signal when the battery pack is in a full state of charge and generates the first signal when the battery pack is in a non-chargeable state, the second waveform being different from the first waveform.  
Tashiro teaches:
the battery pack generates the first signal when the battery pack is in a full state of charge (signal is a signal of full charge, see Fig 17 Full charge “[0142] The micro-computer 130 of the battery pack 10 receives the storage capacity information send request signal sent from the charger 30A, and generates and sends the storage capacity information (available capacity or used capacity) of the memory 140 to the charger 30A.”), and 
generates the first signal when the battery pack is in a non-chargeable state, the second waveform being different from the first waveform (if signal determines non-compatible wherein signal is different from full charge signal. “[0147] The micro-computer 331 of the charger 30A receives the battery type information of the battery pack 10, and discriminates whether or not the battery pack is "data recording compatible" (ST402). In the event that the battery pack is "data recording compatible", the battery pack 10 is in the "data recording mode", so the charger 30A displays an icon or the like indicating that the battery type is "data-recording compatible" on the reproduction/display unit 334, as shown in FIG. 17, for example (ST402.fwdarw.ST403, ST404”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include first signal when the battery pack is in a full state of charge and the first signal when the battery pack is in a non-chargeable state taught by Tashiro for the purpose of determining state of battery. (Refer to Par 0142-0147)

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Furlan US 7317297 in view of Ricci US 20170138758 and Tashiro US 20050017679 and in further view of Campbell US 20140229129.

Regarding claim 4, Furlan does not explicitly teach:
wherein, when the battery pack is in a first state of charge, the battery pack generates the first signal based on a third waveform, and when the battery pack is in a second state of charge, the battery pack generates the first signal based on a fourth waveform, the fourth waveform being different from the third waveform.
Campbell teaches:
wherein, when the battery pack is in a first state of charge, the battery pack generates the first signal based on a third waveform, and when the battery pack is in a second state of charge, the battery pack generates the first signal based on a fourth waveform, the fourth waveform being different from the third waveform. (the wireless communication has a waveform and as the state of charge changes the data change will change the waveform from a third to  fourth waveform.  Par 0019 “to provide an accurate determination of the state of charge (e.g., charge status)”; Par 0021 “a transmitter of the battery monitoring system is configured to output a signal indicative of the end of life of the battery and/or an operational parameter of the battery via a wireless communication link” Par 0037 “the transmitter 50 may be configured to transmit multiple signals indicative of multiple parameters simultaneously or sequentially”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include state of charge waveform taught by Campbell for the purpose of further determining state of battery. (Refer to Par 0017)

Regarding claim 5, Furlan does not explicitly teach:
wherein the first state of charge is a state in which the battery pack is chargeable with a first current, the second state of charge is a state in which the battery pack is chargeable with a second current, and the second current is greater than or equal to the first current.  
Ricci teaches:
the first state of charge is a state in which the battery pack is chargeable with a first current, (slow charge with a charging first current.  Par 0164 “a slow charge.”)
the second state of charge is a state in which the battery pack is chargeable with a second current, (fast charge with a charging second current.  Par 0164 “a fast charge.”) and 
the second current is greater than or equal to the first current.  (wherein fast charge current is going to be greater than slow charge current. Par 0164)  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include states taught by Ricci for the purpose of charging quickly. (Refer to 0164)

	Claims 6-9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Furlan US 7317297 in view of Roumi US 20160190833.

  Regarding claim 6, Furlan does not explicitly teach:
wherein the controller is provided in a vehicle, the battery pack is provided in the vehicle and is further configured to supply electrical energy to the vehicle, and the charging device is provided separately from the vehicle.
Roumi teaches:
wherein the controller is provided in a vehicle (controller part of battery in vehicle. Fig 3B #204; Par 0171 “at least one battery pack parameter for the electric vehicle”), the battery pack is provided in the vehicle and is further configured to supply electrical energy to the vehicle (Par 0127 “of vehicle powered by the battery pack,”), and the charging device is provided separately from the vehicle  (Fig 3B #102; Par 0125 “an electrical vehicle charging station that charges multiple electric vehicles”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include a vehicle taught by Roumi since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002)

  Regarding claim 7, Furlan does not explicitly teach:
wherein the controller converts the second signal received from the charging device according to a controller area network (CAN) communication protocol, and transmits the converted second signal to the battery pack.  
Roumi teaches:
the controller converts the second signal received from the charging device according to a controller area network (CAN) communication protocol , (Par 0137 “Embodiments of the network 120 may include, but are not limited to, packet or circuit-based networks……... campus area network (CAN)”), and 
transmits the converted second signal to the battery pack  (Par 0141 “each battery pack 106 may be assigned a network address (e.g., an IP address) 102 allowing the energy management and monitoring system 106 to communicate with each battery pack via the network 120.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include controller area network (CAN) taught by Roumi for the purpose of having a type of protocol communication and  since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8, Furlan does not explicitly teach:
the vehicle comprises a charging port that electrically connects the charging device to the vehicle, and 
the charging port comprises: 
a first port that electrically connects the battery pack to the charging device; and a second port that electrically connects the controller to the charging device.
Roumi teaches:
the vehicle comprises a charging port that electrically connects the charging device to the vehicle, (Fig 1B; Par 0002 “Electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (i.e., charge) when connected to mains”)
the charging port comprises: 
a first port that electrically connects the battery pack to the charging device (line to charge battery from charger wired will have a port.  Fig 1B wired and Fig 3B #6; Par 0002 “Electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (i.e., charge) when connected to mains”); and 
a second port that electrically connects the controller to the charging device.  (Fig 3B 204 to 102 and Fig 1A 102 connected to 102 and Fig 1B wired connection of network will have a port)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by Furlan to have charging port taught by Roumi for the purpose of connecting a vehicle since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

  Regarding claim 9, Furlan does not explicitly teach:
the battery pack transmits the first signal to the charging device through the first port, and 
the controller receives the second signal from the charging device through the second port.  
Roumi teaches:
the battery pack transmits the first signal to the charging device through the first port, (Fig 1A energy storage 112 transmit signal through network 120 to 112. and Fig 1B network wired will have port )
the controller receives the second signal from the charging device through the second port. (Fig 1B network wired will have port” and Fig 3B 5’ from charging device102 of (112 and 102) to 204)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify transmitting signal taught by Furlan to have transmitting through the first port taught by Roumi for the purpose of vehicle communication since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)

  Regarding claim 15, Furlan does not explicitly teach:
wherein the battery pack and the controller are each provided in a vehicle, and wherein the information about the state of the charging device comprises information of whether the charging device is connected to the vehicle.  
Roumi teaches:
wherein the battery pack and the controller are each provided in a vehicle, and wherein the information about the state of the charging device comprises information of whether the charging device is connected to the vehicle.  (controller part of battery in vehicle. Fig 3B #204; Par 0171 “at least one battery pack parameter for the electric vehicle” Fig 3B #102; Par 0125 “an electrical vehicle charging station that charges multiple electric vehicles” par 0045 “the computing device is further operative to monitor the battery pack current output”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include a vehicle taught by Roumi since electric vehicles and other portable electronic devices typically employ rechargeable batteries to store energy (Par 0002) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Furlan US 7317297 in view of Potega US 7059769.

  Regarding claim 16, Furlan teaches:
A battery pack charging system (Fig 3) comprising: 
a charging device (Fig 3 #302) configured to receive a first signal ( first signal is signal sent from battery having battery information. Col 4 Lines 5-8 “information received from battery 304 through one wire transceiver 326.”) from a battery pack (Fig 3 #304) and determine a charge condition of the battery pack based on the first signal (Col 2 Lines 52-58 “Power supply and charging circuit 102 55 may set a value of charging current, a length of charging time, a value of charging voltage, and the like based, in part, on the information received from battery 10”); 
the battery pack configured to generate the first signal (transmits first signal Col 4 Lines 18-20 “one-wire transceiver 306 may be arranged to transmit information to power supply and charging circuit 302”) having a waveform (being a waveform. see Col 4 Lines 50-52 “one-wire transceiver 306 may employ low voltage swing mode transmission” or Col 4 Lines 57-60 “one-wire transceiver 306 may be implemented as a Radio Frequency Identification (RFID) 60 chip that is arranged to transmit”) based on a state of charge of the battery pack and transmit the first signal to the charging device (Col 3 Lines 1-4 “information related to the battery's operation. Such information may comprise battery temperature, capacity, type, charging status, and the like.”), 
the battery pack being communicatively coupled to the charging device along a first path (Fig 3 first path on #333); 
a controller (Col 2 Lines 59-61 “battery protection circuitry”)  configured to receive a second signal from the charging device and transmit the second signal to the battery pack (second signal is signal from 326. Col 2 Lines 54-63 “power supply and charging circuit 102 may transmit information about its charging capabilities to battery.” …. “which in turn may set parameters of battery protection circuitry based, in part, on the received information.”), 
the controller being communicatively coupled between the charging device and the battery pack (Fig 3 coupled at 326 and 306); and 
a charging port to receive the first signal from the battery pack (Col 3 Lines 45-47 “Electromechanical contact 233 may also be employed for communication between power supply and charging circuit 202 and battery 204.”), 
transmit the first signal to the charging device (Fig 3 #333 first signal to 302), 
receive the second signal from the charging device (Fig 3 #333 receive second signal from 302), and 
transmit the second signal to the controller (Fig 3 from 333 to 306 to Col 2 Line 59-61 “protection circuitry”).  
Furlan does not explicitly teach:
the controller being communicatively coupled along a second path different from the first path. 
Potega teaches:
the controller (Fig 17 #768) being communicatively coupled along a second path (Fig 17 # 775) different from the first path (Fig 17 # 771). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include paths taught by Potega to define new data-communications paths. (Refer to Col 1 Lines 55-60)

Regarding claim 17, Furlan does not explicitly teach:
wherein the battery pack is configured to transmit the first signal to the charging device along the first path, and wherein the controller is configured to receive the second signal from the charging device along the second path and to transmit the second signal to the battery pack along the second path.  
Potega teaches:
wherein the battery pack is configured to transmit the first signal to the charging device along the first path, and wherein the controller is configured to receive the second signal from the charging device along the second path and to transmit the second signal to the battery pack along the second path.  (signals from charger first signal on path 954 and signals from smart battery are second signal on path 958. Fig 19D #954, 958; Col 80 Lines 15-20 “Smart battery charger 953 communicates with its smart battery source 947 using data conductor sets 954/965/985, 956/967/987, and 958/969/989”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include first and second paths taught by Potega to define new data-communications paths. (Refer to Col 1 Lines 55-60)

  Regarding claim 18, Furlan does not explicitly teach:
wherein the charging port is: communicatively coupled between the battery pack and the charging device along the first path, and communicatively coupled between the charging device and the controller along the second path.  
Potega teaches:
wherein the charging port is: communicatively coupled between the battery pack and the charging device along the first path, and communicatively coupled between the charging device and the controller along the second path.   (Fig 19D #943)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include first and second paths taught by Potega to define new data-communications paths. (Refer to Col 1 Lines 55-60)

Regarding claim 19, Furlan does not explicitly teach:
wherein the battery pack comprises: 
a first port configured to transmit the first signal to the charging port, and 
second port different from the first port and configured to receive the second signal from the controller.  
Potega teaches:
wherein the battery pack comprises: 
a first port (Fig 14E #486) configured to transmit the first signal to the charging port, and 
second port (Fig 14E #435) different from the first port and configured to receive the second signal from the controller.  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include first and second port taught by Potega to define new data-communications paths. (Refer to Col 1 Lines 55-60)

  Regarding claim 20, Furlan does not explicitly teach:
wherein the charging port comprises: 
a first port configured to receive the first signal from the battery pack, and a second port different from the first port and configured to transmit the second signal to the controller.   
Potega teaches:
wherein the charging port comprises: 
a first port (Fig 14E #486) configured to receive the first signal from the battery pack, and a second port (Fig 14E #435) different from the first port and configured to transmit the second signal to the controller.   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Furlan to include first and second port taught by Potega to define new data-communications paths. (Refer to Col 1 Lines 55-60)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859